ORDER
Respondent-Appellant (Wicker) moves to remand this case to the lower court to consider his motion for a new trial and a petition to intervene.
The lower court order was filed on February 3, 1986. Appellants-Respondents filed their notice of intent to appeal from this order on February 10,1986. Wicker filed his notice of intent to appeal on February 11, 1986. Also on February 11,1986, Wicker filed a motion for a new trial and a petition to intervene with the lower court.
Under Rule 59(b), SCRCP, the motion for a new trial was timely made. Therefore, the appeal and the cross-appeal are dismissed without prejudice, and the case is remanded to the lower court to consider the post-trial motions. See Otten v. Otten, 287 S. C. 166, 337 S. E. (2d) 207 (1985).
It is so ordered.